UNITED STATES DISTRICT COURT                                           OCT 0 9 2019
WESTERN DISTRICT OF NEW YORK

                                                                   ^^S^districto^
MICHAEL P. KEARNS,in his individual
capacity and official capacity as Clerk
of the County of Erie, New York,
                                                      DECISION AND ORDER
                     Plaintiff
                                                       l:19-CV-00902 EAW
              V.



ANDREW M. CUOMO,in his official capacity
as Governor of the State of New York,
LETITIA A. JAMES,in her official capacity as
Attorney General of the State of New York, and
MARK J.F. SCHROEDER,in his official
capacity as Commissioner of the New York
State Department of Motor Vehicles,

                     Defendants.



I.    BACKGROUND


      The above-captioned action was commenced on July 8, 2019, by Erie County Clerk

Michael P. Kearns ("Plaintiff) in response to a law passed by the New York State

Legislature and signed into law by defendant Governor Andrew M. Cuomo in June 2019.

(Dkt. 1). The Act is titled "Driver's License Access and Privacy Act," but has been

commonly referred to as the "Green Light Law." The law is scheduled to take effect on

December 14, 2019, and amends New York State's Vehicle and Traffic Law in a number

of ways, including as follows: (1) it protects from public disclosure certain information

related to non-commereial driver's license applications and documents submitted with the

applications, and restricts the release of records to agencies that primarily enforce


                                          - 1 -
immigration law; (2) it expands the proof of identity that can be submitted with an

application for a non-commercial driver's license, including allowing for certain

documents issued by foreign countries; and (3) it specifically provides that applicants for

a non-commercial driver's license and learner's permit or a renewal thereof shall not be

required to prove that they are lawfully present in the United States. See Ch.37,2019 N.Y.

Laws.


        Plaintiffs First Amended Complaint' seeks a declaratory judgment that certain

portions of the Green Light Law conflict with federal law and attempt to regulate a field

that Congress has determined to be within its exclusive governance, and therefore are

preempted under the Supremacy Clause of the United States Constitution. Plaintiff also

seeks a permanent injunction enjoining the implementation and enforcement of the

challenged portions ofthe Green Light Law, and preventing the removal of Plaintifffrom

office for his failure to "carry out any and all unconstitutional requirements of the Green

Light Law." (Dkt. 41 at 20).

        Shortly after commencing this litigation. Plaintiff filed a motion for a preliminary

injunction, seeking to enjoin enforcement and implementation ofthe Green Light Law prior

to its effective date of December 14, 2019. (Dkt. 3). On August 16, 2019, Governor

Cuomo,New York Attorney General Letitia James, and Commissioner of New York State




'       Plaintiff filed a First Amended Complaint as of right pursuant to Federal Rule of
Civil Procedure 15(a)(1)(B), on September 4, 2019. (Dkt. 41).

                                            -2-
Department of Motor Vehicles Mark J.F. Schroeder (hereinafter collectively

"Defendants") filed a motion to dismiss. (Dkt. 24).^

       Since the filing ofthis lawsuit, numerous third parties have sought leave of court to

become involved in various ways. On August 21,2019,the Court set a deadline ofFriday,

September 6,2019,for the filing ofany requests for leave to submit an amicus curiae brief.

(Dkt. 29).

       The Court has granted the requests of various third parties to appear as amicus

curiae. The Court granted the Connecticut Attomey General's request by letter dated July

31, 2019(Dkt. 15), for leave to file an amicus curiae brief in support of Defendants(Dkt.

16); the Court granted the Immigration Reform Law Institute's request by letter dated

August 14, 2019 (Dkt. 19), for leave to file an amicus curiae brief in support of Plaintiff

(Dkt. 20); and the Court granted the New York Civil Liberties Union's("NYCLU")request

by letter dated September 6, 2019 (Dkt. 52), for leave to file an amicus curiae brief in

support of Defendants (Dkt. 53). The Immigration Reform Law Institute filed its brief on

August 14,2019(Dkt. 21); on August 23,2019,the State of Connecticutjoined with seven

additional states and the District of Columbia and filed an amid curiae brief(Dkt. 35); and

the NYCLU filed its brief on September 9, 2019(Dkt. 54).

       On August 9, 2019, Daniel T. Warren, a resident of the Town of West Seneca and

Erie County taxpayer, filed a pro se application to intervene or alternatively for leave to

participate as       cwnae. (Dkt. 17). On August 22,2019,Plaintifffiled a memorandum


^      With the consent ofPlaintiffand Defendants,the Court agreed to consider the merits
ofthe pending motion to dismiss in light ofthe First Amended Complaint. (Dkt. 51).
                                           -3-
in opposition to Mr. Warren's motion to intervene, although he took no position with

respect to his alternative request to file an amicus curiae brief, (Dkt. 30). Similarly,

Defendants filed a letter in opposition to Mr. Warren's motion to intervene, although they

did not object to his request to file an amicus curiae brief. (Dkt. 31). Mr. Warren filed a

reply memorandum on August 30, 2019. (Dkt. 39). Relatedly, on September 16, 2019,

Mr. Warren filed a motion for electronic service. (Dkt. 61).^

       On September 4, 2019, the Rural and Migrant Ministry, New York Immigration

Coalition, Hispanic Federation, and Intervenors Nos. 1-4 filed a motion to intervene as

defendants "to ensure the ability to acquire a driver's license without fear of deportation is

fully and vigorously defended." (Dkt.42 at 9(footnote omitted)). Those same parties filed

a separate motion to proceed anonymously with respect to the individual proposed

intervenors in the event the Court granted the motion to intervene. (Dkt. 43). On

September 18,2019,Plaintifffiled a memorandum in opposition to this motion to intervene

(Dkt. 63), while Defendants submitted a letter indicating that they did not object to the

motion (Dkt. 64). With the Court's permission (Dkt. 66), a reply memorandum was

submitted in further support of this motion to intervene on September 27, 2019(Dkt. 71).




^      Mr. Warren also sent an email to the Court on October 4, 2019, attaching a letter
request to supplement his motion to intervene with a proposed motion to dismiss. In the
email, Mr. Warren indicated that he would be mailing the originals to the Clerk of Court.
On October 7, 2019, in response to this email. Plaintiff filed a letter in opposition. (Dkt.
78). As of the signing of this Decision and Order, the letter request and supplement
proposed by Mr. Warren have not been filed on the Court docket. Nonetheless,in resolving
Mr. Warren's motion, the Court has considered Mr. Warren's proposed papers and they do
not alter the Court's conclusions.

                                            -4-
       Then,on September 24,2019,the New York State Conservative Party filed a motion

to file an amicus curiae brief in support of Plaintiff. (Dkt. 67). Plaintiff filed a letter on

September 25, 2019, indicating that he had no objection to this request. (Dkt. 68).

II.    LEGAL STANDARDS

       A.     Intervention as of Right


       The Second Circuit has explained:

       "[Ijntervention is a procedural device that attempts to accommodate two
       competing policies: efficiently administrating legal disputes by resolving all
       related issues in one lawsuit, on the one hand, and keeping a single lawsuit
       from becoming unnecessarily complex, unwieldy or prolonged, on the other
       hand," and that, "[i]n resolving the tension that exists between these dual
       concerns, the particular facts of each case are important, and prior decisions
       are not always reliable guides."

Floyd V. City of New York, 770 F.3d 1051, 1057 (2d Cir. 2014)(second alteration in

original)(quoting United States v. Pitney Bowes, Inc., 25 F.3d 66, 69 (2d Cir. 1994)).

Federal Rule ofCivil Procedure 24(a)provides for intervention as ofright, requiring a court

to grant a motion to intervene on a timely motion made by anyone who:

       claims an interest relating to the property or transaction that is the subject of
       the action, and is so situated that disposing of the action may as a practical
       matter impair or impede the movant's ability to protect its interest, unless
       existing parties adequately represent that interest.

Fed. R. Civ. P. 24(a)(2). To be granted intervention as of right, "an applicant must (1)

timely file an application,(2)show an interest in the action,(3)demonstrate that the interest

may be impaired by the disposition of the action, and (4) show that the interest is not

protected adequately by the parties to the action." Floyd, 770 F.3d at 1057(quotation and

footnote omitted). "All four parts of the test must be satisfied to qualify for intervention
as of right." Wash. Elec. Coop. Inc. v. Mass. Mm. Wholesale Elec. Co., 922 F.2d 92, 96

(2d Cir. 1990).

       With respect to the second part of the test—an interest in the action:

       [F]or an interest to be cognizable under Rule 24,it must be direct, substantial,
       and legally protectable. In other words,[a]n interest that is remote from the
       subject matter ofthe proceeding, or that is contingent upon the occurrence of
       a sequence of events before it becomes colorable, will not satisfy the rule.

Floyd, 770 F.3d at 1060 (alteration in original) (quotations and footnotes omitted). In

assessing a proposed intervenor's interest, a court should accept the allegations as pleaded

and should not engage in an assessment concerning the underlying merits. See Brennan v.

N.Y.C. Ed. of Educ., 260 F.3d 123, 130 (2d Cir. 2001)("An interest that is otherwise

sufficient under Rule 24(a)(2) does not become insufficient because the court deems the

claim to be legally or factually weak."); Oneida Indian Nation ofWis. v. State ofNew York,

732 F.2d 261, 265 (2d Cir. 1984)("[Ejxcept for allegations frivolous on their face, an

application to intervene cannot be resolved by reference to the ultimate merits ofthe claims

which the intervenor wishes to assert following intervention[.]").

       With respect to the fourth factor—adequate representation—"a putative

intervenor's interest is not inadequately represented merely because its motive to litigate is

different from that of a party to the action." Wash. Elec. Coop, Inc., 922 F.2d at 98; see

Nat. Res. Def. Council, Inc. v. NY. StateDep'tofEnvtl. Conservation, 834 F.2d 60,61-62

(2d Cir. 1987)("A putative intervenor does not have an interest not adequately represented

by a party to a lawsuit simply because it has a motive to litigate that is different from the

motive of an existing party."). "Where there is an identity of interest between a putative


                                            -6-
intervenor and a party, adequate representation is assured." Wash. Elec. Coop., Inc., 922

F.2d at 98. As explained by the Second Circuit:

       While the burden to demonstrate inadequacy of representation is generally
       speaking 'minimal,' we have demanded a more rigorous showing of
       inadequacy in cases where the putative intervenor and a named party have
       the same ultimate objective. Where there is an identity of interest, as here,
       the movant to intervene must rebut the presumption of adequate
       representation by the party already in the action.

Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 179-80(2d Cir. 2001)(citations

omitted). Examples of evidence sufficient to overcome the presumption of adequacy

include "collusion, adversity of interest, nonfeasance, or incompetence." Id. at 180.

Speculative concerns will not rebut the presumption of adequate representation. Allco Fin.

Ltd. V. Etsy, 300 F.R.D. 83, 87-88(D. Conn. 2014). For example,"[t]he mere possibility

that a party may at some future time enter into a settlement cannot alone show inadequate

representation." Great Atl. & Pac. Tea Co. v. Town ofEast Hampton, 178 F.R.D. 39, 44

(E.D.N.Y. 1998)(quotation omitted)(denying motion to intervene by organization that

supported passage of town zoning ordinance, in litigation challenging constitutionality of

ordinance).

       Where the government is a party in the litigation and has the same ultimate objective

as the proposed intervenor, the required showing of inadequate representation appears to

be even more stringent. New York v. U. S. Dep't ofHealth & Human Servs., 19 Civ. 4676

(PAE), 19 Civ. 5433(PAE), 19 Civ. 5435(PAE),2019 WL 3531960, at *4(S.D.N.Y. Aug.

2, 2019)("[T]he proponent of intervention must make a particularly strong showing of

inadequacy in a case where the government is acting as parens patriae.... [Tjhere is ...


                                           -7-
an assumption of adequacy when the government is acting on behalf ofa constituency that

it represents. In the absence of a very compelling showing to the contrary, it will be

presumed that a state adequately represents its citizens when the applicant shares the same

interest.") (first alteration added) (citations and quotations omitted). However, there

appears to be some disagreement among the case law as to whether this more stringent

showing applies where, as here, the government is a defendant as opposed to a plaintiff.

See CommackSelf-Serv. Kosher Meats, Inc. v. Rubin, 170 F.R.D. 93, 104(E.D.N.Y. 1996)

("The role of the State in defending the constitutionality of the state statute herein is just

as much in the sovereign interest of the State of New York as its role in bringing an

enforcement action as a party plaintiff. The distinction argued by the intervenors with

respect to prosecuting or defending is a superficial one. The important fact is that the State

appears herein in its sovereign capacity to protect the health, safety, and welfare of its

citizens by defending the constitutionality of the State enactment which is the subject of

this litigation."); Herdman v. Town ofAngelica, 163 F.R.D. 180, 190 (W.D.N.Y. 1995)

("[I]n considering a motion to intervene as ofright on the side ofa government entity in an

action in which the government entity is not suing as parenspatriae, but rather is defending

the legality of its actions or the validity of its laws or regulations, courts should examine

both (1) whether the government entity has demonstrated the motivation to litigate

vigorously and to present all colorable contentions, and (2) the capacity of that entity to

defend its own interests and those ofthe prospective intervenor.").
       B.     Permissive Intervention


       A district court has the discretion to grant permissive intervention pursuant to

Federal Rule of Civil Procedure 24(b). Permissive intervention may be granted where the

putative intervenor "has a claim or defense that shares with the main action a common

question of law or fact." Fed. R. Civ. P. 24(b)(1)(B). In analyzing this provision, "the

words claim or defense are not to be read in a technical sense, but only require some interest

on the part ofthe applicant." Rubin, 170 F.R.D. at 106(quotation omitted).

       A district court's discretion under Rule 24(b)is "very broad." Id. "In exercising its

discretion, the court must consider whether the intervention will unduly delay or prejudice

the adjudication ofthe original parties' rights." Fed. R. Civ.P. 24(b)(3);see Ass'n ofConn.

Lobbyists LLC v. Garfield, 241 F.R.D. 100, 102 (D. Conn. 2007)("Additional parties

always take additional time which may result in delay, but this does not mean that

intervention should be denied. The rule requires the court to consider whether intervention

will 'unduly delay' the adjudication."(quoting Wright & Miller § 1913 at 381-82)).

      In addition to the requirements of Rule 24(a)(2), courts consider other factors in

determining whether permissive intervention is appropriate, including:

      (1) whether the applicant will benefit by intervention, (2) the nature and
      extent of the intervenors' interests,(3) whether [the intervenors'] interests
      are adequately represented by the other parties, and (4) whether parties
      seeking intervention will significantly contribute to full development of the
      underlying factual issues in the suit and to the just and equitable adjudication
      ofthe legal questions presented.

Garfield, 241 F.R.D. at 102 (alteration in original)(quotation omitted). Applying these

principles, courts have reached varying conclusions as to whether individuals or entities


                                            -9-
interested in litigation involving the constitutionality of a state statute should be permitted

to intervene pursuant to Rule 24(b)(1)(B). See, e.g.. Grocery Mfrs. Ass'n v. Sorrell, No.

5:14-cv-117, 2014 WL 12644264, at *5, *7 (D. Vt. Oct. 7, 2014)(denying motion to

intervene in lawsuit challenging constitutionality of state statute by organizations that

advocated for passage ofthe law, but allowing participation as amid curiae); Garfield, 241

F.R.D. at 103(allowing permissive intervention in lawsuit challenging constitutionality of

state statute); Rubin, 170 F.R.D. at 106-07(denying intervention as ofright, but permitting

permissive intervention in lawsuit where constitutionality of state statute was at issue).

       C.     Amicus Curiae


       Amicus curiae is Latin for "friend ofthe court"—not"friend ofa party" as noted by

Judge Posner in Ryan v. Commodity Futures Trading Commission, 125 F.3d 1062, 1063

(7th Cir. 1997). Yet,the role ofamicus curiae typically is adversary in nature—^taking one

side or the other—as opposed to serving as a neutral assistant to the court. Id. "There is

no governing standard, rule or statute prescrib[ing] the procedure for obtaining leave to file

an amicus brief in the district court." Lehman XS Tr., Series 2006-GP2 v. Greenpoint

Mortg. Funding, Inc., No. 12 CIV. 7935 ALC,2014 WL 265784, at *1 (S.D.N.Y. Jan. 23,

2014)(alteration in original)(quotation omitted). "District courts has broad discretion to

permit or deny the appearance of amici curiae in a given case." United States v. Ahmed,

788 F. Supp. 196, 198 n.l (S.D.N.Y. 1992), aff'd, 980 F.2d 161 (2d Cir. 1992).

      "The usual rationale for amicus curiae submissions is that they are ofaid to the court

and offer insights not available from the parties." United States v. El-Gabrowny, 844 F.

Supp.955,957 n.l (S.D.N.Y. 1994). "Thus, when those purposes are not served,typically,
                                            - 10-
courts deny motions seeking leave to appear amicus curiae." Onondaga Indian Nation v.

New York, No. 97-CV-445, 1997 WL 369389, at *2 (N.D.N.Y. June 25, 1997). As

explained by the Seventh Circuit Court of Appeals:

       An amicus brief should normally be allowed when a party is not represented
       competently or is not represented at all, when the amicus has an interest in
       some other case that may be affected by the decision in the present case
       (though not enough affected to entitle the amicus to intervene and become a
       party in the present case), or when the amicus has unique information or
       perspective that can help the court beyond the help that the lawyers for the
       parties are able to provide. Otherwise, leave to file an amicus curiae brief
       should be denied.


Ryan, 125 F.3d at 1063 (citations omitted).

III.   ANALYSIS


       A.     Motion bv Rural and Migrant Ministry. New York Immigration Coalition.
              Hispanic Federation, and Intervenors Nos. 1-4

       Plaintiff opposes the motion to intervene filed by the Rural and Migrant Ministry,

New York Immigration Coalition, Hispanic Federal and Intervenors Nos. 1-4 (hereinafter

collectively "RMM et al. proposed intervenors") on the grounds that the motion is

technically deficient because it did not attach the required pleading as mandated by Rule

24(c)(Dkt. 63 at 5-6), any interests ofthe RMM et al. proposed intervenors are adequately

represented by Defendants {id. at 6-9), the involvement of the RMM et al. proposed

intervenors will unnecessarily delay this litigation {id. at 10-11), and permissive

intervention is not appropriate {id. at 11-13). The Court specifically does not resolve the

issue of whether the failure to attach a separate motion to dismiss is technically fatal to the

motion of the RMM et al. proposed intervenors. Rather, the Court assumes that it is not

for purposes of deciding the motion. Instead, because the interests of the RMM et al.

                                            - 11 -
proposed intervenors are adequately represented by Defendants, and because the Court

declines to allow permissive intervention, the Court denies the motion to intervene filed by

the RMM et al. proposed intervenors. (Dkt. 42).

       As an initial matter, the Court agrees with Plaintiff that some of the interests

proffered by the RMM et al. proposed intervenors do not satisfy the second part of the

criteria needed to grant intervention as of right because the interests are too remote or

contingent, such as the organizations' claims that striking the Green Light Law will cause

"increased cost and effort to serve immigrant communities," and that if the Court adopts

Plaintiffs constitutional arguments it will put the organizations "at risk of potential

prosecution for assisting these communities." (Dkt. 42 at 10). However, the individuals

who comprise the RMM et al. proposed intervenors, through their declarations,"^ have

plainly established a direct, substantial, and legally protectable interest in the action.

Moreover, the organizations that comprise the RMM et al. proposed intervenors played

critical roles in the passage ofthe Green Light Law,and the Court will assume for purposes

of this motion that they also have the requisite interest. See Rubin, 170 F.R.D. at 102

("Organizations may have sufficient interest to support intervention as a matter of right in

actions involving legislation or regulations previously supported by the organization."); cf.




      The Court notes that the declarations submitted by these individuals (Dkt. 42 at
54-67)do not appear to contain signatures in compliance with the Western District ofNew
York Administrative Procedures Guide § 2(G)(i). Because this could be related to the
request to proceed anonymously, the Court will overlook this deficiency for purposes of
this motion.

                                           - 12-
Sorrell, 2014 WL 12644264, at *4-5 (questioning but not resolving whether organizations

that advocated for passage of legislation had sufficient interest).

       However,the flaw in the motion to intervene as ofright by the RMM et al. proposed

intervenors is that their interests are adequately represented by Defendants. Here, while

the motives ofDefendants and the RMM et al. proposed intervenors may be different, their

ultimate objective is the same—^to ensure that the Green Light Law is not struck down.

{See Dkt. 42 at 11(RMM et al. proposed intervenors acknowledging that they "seek the

same relief as Defendants)). The concerns expressed by the RMM et al. proposed

intervenors that "there is a distinct possibility that, at some point in this litigation, the

State's interests in defending this action will diverge from the interests of undocumented

immigrants like Intervenors"(Dkt.42 at 30), and that the RMM et al. proposed intervenors

need to be included in the litigation "in case the State moves away from defending their

interests as immigrants in the privacy protections as the case develops" {id. at 31), are

simply too speculative to establish a lack of adequate representation. To the contrary.

Defendants have displayed a resolve to vigorously defend this lawsuit and the Green Light

Law. {See, e.g., Dkt.64("Defendants are committed to a vigorous defense ofthe state law

that is challenged in this case and believe that they will adequately represent the interests

of the State's residents in doing so.")). Furthermore, in arguing that their interests are not

adequately represented by Defendants, the RMM et al. proposed intervenors appear to

conflate the second part ofthe test under Rule 24(a)(2)(showing an interest in the action)

with the fourth part ofthe test(showing that the interest is not adequately protected). {See

Dkt.42 at 30). Just because Defendants' interests in defending this action may be different

                                           - 13-
than the RMM et al. proposed intervenors' interests does not mean that they will fail to

adequately defend those other interests. The Second Circuit has made it clear that differing

motives will not establish inadequate representation where, as here, the ultimate objective

is the same. See Wash. Elec. Coop, Inc., 922 F.2d at 98; Nat. Res. Def. Council, Inc., 834

F.2d at 61-62. Thus, the Court concludes that the RMM et al. proposed intervenors are not

entitled to intervention as of right because they have failed to satisfy all four parts of the

test under Rule 24(a)(2).

       With respect to permissive intervention, the Court recognizes that its discretion is

broad, but it is concerned that allowing intervention by the RMM et al. proposed

intervenors could open the floodgates to other requests for permissive intervention by

similarly interested parties. In other words, "[wjere this Court to grant this motion to

intervene, it would be logic-bound to allow all ... interested members of the public with

differing viewpoints to intervene     " S.E.C. v. Bear, Steams & Co./«c.. No.03 Civ.2937

WHP,2003 WL 22000340, at *4(S.D.N.Y. Aug. 25, 2003). Given the significant interest

of various third parties in this litigation, granting permissive intervention to the RMM et

al. proposed intervenors would likely result in further requests for permissive intervention

which may ultimately delay the litigation and present obstacles to its manageability. When

viewed against the backdrop that the resolution ofthe pending motions will be driven by a

legal analysis and application of the law—as opposed to the policy considerations

advanced by the RMM et al. proposed intervenors in their motion papers—^the Court is not

persuaded that it should exercise its discretion and allow permissive intervention, at least

at this stage ofthe litigation. This conclusion is only further buttressed by the fact that the

                                            - 14-
ultimate objective of the RMM et al. proposed intervenors is being vigorously and

competently pursued by Defendants as represented by the New York State Attorney

General and Solicitor General. In other words, the record is fully developed with the

parties' submissions and the Court is poised to resolve the pending motions without the

need for any further briefing.

       As a result, the motion to intervene by the RMM et al. proposed intervenors (Dkt.

42)is denied without prejudice, and the motion to proceed anonymously(Dkt.43)is denied

as moot. The Court would have altematively considered a request for these parties to

submit an amid curiae brief, but no such alternative request was made and it is not the

Court's role to grant relief that was not requested.

       B.     Motion bv Mr. Warren


       Mr. Warren seeks to intervene in this action citing his interest as a taxpayer in Erie

County and the potential increased tax burden if"Defendant Schroeder decides to exercise

his authority as Commissioner of the Department of Motor Vehicles to take over the

operations Plaintiff currently performs with State Personnel thereby eliminating the

revenue sharing currently enjoyed by the County of Erie and increasing the tax burden to

be borne by the taxpayers ofthe County ofErie including Movant-Intervenor." (Dkt. 17-2

at 2). Mr. Warren contends that Defendants will not adequately represent his interests "as

Movant-Intervenor and the State Defendants do not share the same interests." {Id. at 7).

Altematively, Mr. Warren requests that he be allowed to intervene by permission or granted

amicus curiae status. {Id. at 7-8).



                                           - 15
       Both Plaintiff and Defendants oppose Mr. Warren's request to intervene, arguing

that he has failed to establish a sufficient interest or lack of adequate representation so as

to meet the criteria for intervention as of right. (Dkt. 30 at 4-6; Dkt. 31 at 1-2). The Court

agrees. Mr. Warren's reliance on New York State Finance Law § 123-b^ and General

Municipal Law § 51 are misplaced—neither statute provides Mr. Warren with the right to

intervene in this action. See Godfrey v. Spano, 13 N.Y.3d 358, 373-75 (2009); Quigley v.

Town of Ulster, 66 A.D.3d 1295, 1297(3d Dep't 2009). Mr. Warren's claim of an interest

based upon the expressed concern that Plaintiff's handling of the Green Light Law could

ultimately result in an increased tax burden is speculative and insufficient to meet the

"direct, substantial and legally protectable" interest required by Rule 24(a)(2). Floyd, 770

F.3d at 1060 (quotation and footnote omitted); see, e.g.. Wash. Elec. Coop, Inc., 922 F.2d

at 97 (proposed intervenor's interest was based upon a double contingency: first the

plaintiff in the litigation would need to obtain judgment in its favor against the defendant,

and then there would need to be a determination that ratepayers are entitled to a percentage

ofthat recovery).

       Even if Mr. Warren could establish a sufficient interest in the action, his ultimate

objective is the same as Defendants—to ensure that the Green Light Law is upheld and

Plaintiffs preliminary injunction motion is denied. While Mr. Warren's motives may be

different than Defendants—in other words, Mr. Warren desires Plaintiff to comply with



^      Mr. Warren's papers cite to New York Finance Law § 123, but that is the general
provision allowing for taxpayer relief under certain circumstances, whereas § 123-b is the
provision setting forth the actual remedies afforded a taxpayer.
                                           - 16-
the Green Light Law so that revenues are collected on behalf of Erie County—^those

different motives do not undermine the adequacy ofthe representation by Defendants. This

conclusion is particularly the case where the State has demonstrated its commitment to

vigorously defending the statute that Mr. Warren seeks to uphold.

       With respect to Mr. Warren's alternative request for permissive intervention, the

Court declines to exercise its discretion to grant the request. Mr. Warren seeks to interject

collateral issues into this litigation—^namely the tax burden that may be imposed on Brie

County residents in the event that the Green Light Law is not enforced by Plaintiff. Not

only does this collateral issue fail to advance the proper goals of intervention, Wash. Elec.

Coop, Inc., 922 F.2d at 97 ("Intervention cannot be used as a means to inject collateral

issues into an existing action."), but allowing Mr. Warren to intervene and raise these issues

would unnecessarily delay resolution ofthe litigation. Moreover,ifthe Court were to allow

Mr. Warren to intervene, then theoretically every taxpayer within Brie County—and

potentially every State taxpayer—^would have a legitimate argument that he or she should

be able to intervene. The Court will not tread onto that slippery slope.

       Finally,the Court declines to grant Mr. Warren's request to appear as amicus curiae.

While Mr. Warren appears able to navigate the legal issues involved in this litigation as a

pro se party, the Court does not believe that Mr. Warren's briefing would facilitate or assist

the Court in resolving the issues at play with the pending motions. Defendants have

competently and adequately briefed much of the same issues with their motion to dismiss

and opposition to Plaintiffs pending motion for a preliminary injunction, and to the extent



                                             17
Mr. Warren seeks to interject other issues into the mix, this will only unnecessarily

complicate the proceedings.

       Accordingly, the Court denies Mr. Warren's motion to intervene or altematively to

be permitted to participate as amicus curiae. (Dkt. 17). As a result, his motion for

electronic service (Dkt. 61)is denied as moot.

       C.     Motion bv Conservative Partv

       The New York State Conservative Party has filed an application to submit an amicus

curiae brief. (Dkt. 67). The Court acknowledges that, notwithstanding its authority to

demand a stringent test for status as amicus curiae, it has been somewhat flexible in

allowing the submission of briefs from amid curiae to date(namely,from the Immigration

Reform Law Institute(Dkt. 21),the State ofConnecticutjoined with seven additional states

and the District of Columbia (Dkt. 35), and the NYCLU (Dkt. 54)). However, unlike the

other entities that have been granted amicus curiae status, the New York State

Conservative Party failed to comply with this Court's Order issued August 21,2019,setting

a deadline ofSeptember 6,2019,for the filing ofany requests for leave to submit an amicus

curiae brief. (Dkt. 29). Not only did it miss the deadline by over two weeks, but it offered

no explanation or justification for the failure to meet this Court's deadline—^rather, it

avoids any reference to the deadline in its submission. {See Dkt. 67).

       Furthermore,the Court does not find the proposed amicus curiae brieffrom the New

York State Conservative Party helpful, since it simply seems to repeat in a cursory fashion

the more robust arguments already advanced by Plaintiff in this action. Additionally, the

claim by the New York State Conservative Party that "twelve(12)separate amicus briefs"

                                           - 18-
(Dkt.67 at 4)have been filed on behalfofDefendants is blatantly wrong—in fact,the Court

has accepted only three amicus curiae briefs (including one from the State of Connecticut

that was joined by seven other states and the District ofColumbia, but those parties did not

each submit their own brief). In any event, the Court is not going to decide this case based

upon the number of parties supporting one position over the other.

       Based on the foregoing, the Court denies the New York State Conservative Party's

untimely request to file an amicus curiae brief. (Dkt. 67).

IV.    CONCLUSION


       For the foregoing reasons,the motion ofthe Rural and Migrant Ministry, New York

Immigration Coalition, Hispanic Federal and Intervenors Nos. 1-4 to intervene(Dkt. 42)is

denied without prejudice, and their motion to proceed anonymously (Dkt. 43)is denied as

moot; Mr. Warren's motion to intervene or alternatively to be permitted to participate as

amicus curiae (Dkt. 17)is denied, and his motion for electronic service(Dkt.61)is denied

as moot; and the motion ofthe New York State Conservative Party to file an amicus curiae

brief(Dkt. 67) is denied. The Clerk of Court is directed to remove all these parties and

their counsel from the docket.


      SO ORDERED.




                                                 ELIZ.^ETI^. WOLFORD
                                                 United States District Judge

Dated: October 9, 2019
       Rochester, New York


                                          - 19
